DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-13 in the reply filed on 1/26/2022 is acknowledged.  The traversal is on the ground(s) that there is not a distinctness between group 1 and 2.  This is not found persuasive because 
Inventions | and II are related as product and process of  use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 606.05(h}. in the instant case the apparatus could be used as a cutting tool that is to dissect tissues in a patient body cavity.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
{a} the inventions have acquired a separate status in the art in view of their different classification:
(9) the inventions have acquired a separate status in the art due to their recognized divergent subject matter:
c) the inventions require a different field of search for example, searching
different classes/subclasses or electronic resources, or employing different search queries}:
{0} the prior art applicable to one invention would not likely be applicable to another invention:
fe} the inventions are likely to raise different non-prior art issues under 35 U.S.C. 104 and or 35 U.S.C. 112, first paragraph.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention for be rejoined.  In the event of rejoinder, the requirement far restriction between the product claims and the reicined process ciaims will be withdrawn, and the reloined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the reigined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product Claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP.  
	Further, it is noted that the examination of invention 1 would require a complete search of CPC group A61B34/37 that contains about 16110 hits, while a complete search of CPC group 2 A61B90/06 that contains about  10099 hits which is not classified in any of the required search area for elected group 1.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventon, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/26/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9 is/are rejected under 35 U.S.C. 102(a)(1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brisson et al WO 2016/201313 (PGPub No, 2020/0029945 which is equivalent to Brisson et al WO 2016/201313).
Claim 1:  Brisson et al disclose a surgical robotic system, comprising: an end effector 10/14 of a surgical tool coupled to a tool driver (see abstract, paragraphs 4, 22); an actuator (see paragraphs 38, 40, 44) of the tool driver, the actuator configured to drive the end effector; and one or more processors (figures 4-5, 202/210, that has first motor, second motor meet one or more bold engagement criteria for actuating elements, see abstract, paragraph 29, 38, 40) configured to: receive a position command describing a desired position for the end effector; translate the desired position to a command for a joint associated with the end effector.  Note that one or more processors configured to:  start a counter for successful closure joint engagement see paragraphs 40, 41, 47-48,  and compare the counter to a time limit paragraphs 41, 47.  The step of calculate a compensation term to compensate for a source of hysteresis for backlash or compliance; and send an instruction for the actuator based on the compensation term and the command for the end effector (see paragraphs 9, 45, and claim 23).  Alternatively, it would have been obvious that the above description of Brisson’s device show the compensation term to compensate for a source of hysteresis for backlash or compliance; and send an instruction for the actuator based on the compensation term and the command for the end effector.  Thus, claim 1 is unpatentable over Brisson et al. 
Claims 2-3, 5:  Brisson et al disclose wherein the joint is a closure joint and the desired position includes a closure angle.
, the one or more processors configured to: determine whether the desired position corresponds to opening the end effector or closing the closure joint. It is noted that wherein the one or more processors configured to: start a counter for successful closure joint engagement (paragraph [0041] and [0047]); compare the counter to a homing time limit (paragraph [0041] and [0047]); and generate a failure message when the counter exceeds the homing time limit before a successful closure joint engagement (paragraph [0041] and [0047] , the ISA disc has not engaged the instrument disc after rotation in both the first rotational direction and the second rotation direction (e.g. low and high torque commands), the engagement process may again be initiated. Optionally, the control system may count and limit the number of times the process has been repeated. After the count reaches the limit, the control system may provide the user an indication of failure to engage, e.g., violating one or more homing criteria.).that is wherein the failure message includes instructions to detach an instrument from the robotic system (paragraph [0041] and [0047],the user receives an indication that the instrument has failed to engage, the instrument may be detached from the ISA and reattached to begin the process again.)., wherein the failure message includes data indicative of a failure (paragraph [0041] and [0047] , the user receives an indication that the instrument has failed to engage, the instrument may be detached from the ISA and reattached to begin the process again.), and wherein the joint is a roll join and a roll angle (it is noted that Figure 5, elements 202, 206, 212, and 216) determining whether the first motor and the second motor meet one or more homing criteria (paragraph [0043] — the control system may determine if the actuating elements driving rotation of the ISA discs for yaw, pitch, and grip have experienced a resistance torque (e.g., a Stall) due to instrument disc encountering a hard stop, which indicates that both bosses of each ISA disc have engaged the pockets of the instrument discs, e.g., homing criteria); and reporting a successful closure joint engagement in response to the first motor and the second motor meeting the one or more homing criteria (paragraphs [0043] and [0049]), wherein the one or more homing criteria includes a torque condition or a velocity condition (paragraph [0037] — The control system may determine if the actuating element driving rotation of the ISA disc has experienced a resistance torque (e.g., a stall) due to the instrument disc encountering a hard stop, which is a physical limitation that prevents the engaged instrument and ISA discs from continued rotation. Each motor driving rotation of the ISA disc may have a unique torque threshold. It is noted that one of ordinary skill in the art would find it obvious that a velocity condition would also be present due to the presence of a torque condition). 
Claims 6, 8 are rejected under 35 U.S.C 103(a) as being unpatenable over Brisson et al as applied to claim 1 above and further in view of Logeman U.S 5,947,996.
Claim 6:  Brisson et al disclose the invention substantially as claimed but is silent regarding one or more processors configured to: determine whether the desired position corresponds to a clockwise rotation or a counter-clockwise rotation for the roll joint, wherein the compensation term is selected according to the clockwise rotation or the counter-clockwise rotation.  It is noted that wherein the coupling device is a yoke mechanism for a closure joint of a surgical tool, Logeman teaches (Figure 1, element 28) an improved yoke for coupling an end effector with its manipulator shaft (Column 1, lines 28-35; Column 3, lines 28-35)). Logeman teaches that the improved yoke allows a user to simply and smoothly secure and remove the manipulator shaft from the instrument tube so that the shaft can be cleaned and sterilized separately from the tube or, alternatively, to allow the user to simply and quickly substitute different end effectors in the same instrument (Column 1,lines 28-35). Logeman teaches (Figures 6-9, elements 28, 94, 96, and 98) that the yoke includes a generally cylindrically shaped clevis or fork having a generally cylindrical base and two diametrically opposed and spaced apart generally semi-cylindrically shaped fingers unitary with base and extending longitudinally away from the base (Column 4, lines 39-54). Logeman teaches (Figure 6, elements 26, 28, and 30) that the yoke and end effector are operably coupled to each other and the manipulator shaft (Column 5, lines 12-25). Logeman teaches (Figure 2, element 36 and 38) that in use, the back and forth movement of the thumb handle is translated into the pivotal opening and closing of forceps jaws (Column 6, lines 45-56). Logeman (Figure 2) further teaches that the retraction of the thumb handle away from the finger handle cause the counter-clockwise rotation or rocker arm 37 on thumb handle 36 causing forward reciprocal movement of connector 60 in the handle member 22. This causes the forward movement of the shaft in the tube, which causes the forward reciprocal movement of the rod 88, which causes the separation of end effector linking arms 146 and 148 and finally the pivotal opening of jaws 120 and 121 (Column 6, lines 45-56). Logeman further teaches that the movement of the thumb handle back towards the finger handle causes the rearward reciprocal movement, which in turn causes the jaws 120 and 121 to close (Column 6, lines 56-64). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brisson’s system and tool driver with the yoke for a surgical instrument, as taught by Logeman. One of ordinary skill in the art would have wanted to search for an additional reference to understand rotational mechanisms that could be used to accomplish the rotational movements of the ISA discs in Brisson. One of ordinary skill in the art would have wanted to use the teachings of Logeman  teaches a yoke suitable for connecting an end effector to a manipulator shaft for a surgical instrument. Like in Brisson, Logeman teaches the rotation of elements in both clockwise and counter- clockwise directions in order to achieve actuation of the surgical instrument (see column 6, lines 45-64 of Logeman). One of ordinary skill in the art would have also found Logeman to be evidence that yoke mechanisms are common uses of engaging and actuating surgical instruments. One of ordinary skill in the art would have found that although Logeman’s yoke mechanism is actuated by a user’s thumb, it would have been obvious that a motor could serve as an actuator that achieves such a function in a robotically-controlled system. One of ordinary skill in the art would have also wanted to use Logeman’s yoke mechanism because the yoke allows a user to simply and smoothly secure and remove the manipulator shaft from the instrument tube so that the shaft can be cleaned and sterilized separately from the tube or, alternatively, to allow the user to simply and quickly substitute different end effectors in the same instrument (see Column 1, lines 28-35).   As to claim 8:  Logeman teaches the source of hysteresis or recoil includes a pad that presses against the jaw of the end effector (it is noted that tube 24, fig. 13 is pressed downly to snap a shaft 26 out of tube 24).
Claims 7, 9:  Brisson et al disclose the source of hysteresis or recoil includes a gearbox, a driver interface, an internal gear mechanism, or a driving mechanism (see paragraphs 29, 37) for the end effector.  wherein the compensation term compensates for a plurality of regions in a relationship between the instruction for the actuator and a measured position for the end effector (see paragraph 45).
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VI X NGUYEN/Primary Examiner, Art Unit 3771